18-2218
     Shi v. Barr
                                                                          BIA
                                                                    Poczter, IJ
                                                                 A202 037 191
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of April, two thousand twenty.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   YUAN LAN SHI,
14            Petitioner,
15
16                 v.                                  18-2218
17                                                     NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:               Richard Tarzia, Esq., Belle Mead,
24                                 NJ.
25
26   FOR RESPONDENT:               Joseph H. Hunt, Assistant Attorney
27                                 General; Cindy S. Ferrier,
28                                 Assistant Director; Andrew N.
 1                                    O’Malley, Senior Litigation
 2                                    Counsel, Office of Immigration
 3                                    Litigation, United States
 4                                    Department of Justice, Washington,
 5                                    DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner Yuan Lan Shi, a native and citizen of China,

11   seeks review of a July 17, 2018, decision of the BIA affirming

12   an August 8, 2017, decision of an Immigration Judge (“IJ”)

13   denying Shi’s application for asylum, withholding of removal,

14   and relief under the Convention Against Torture (“CAT”).               In

15   re Yuan Lan Shi, No. A 202 037 191 (B.I.A. Jul. 17, 2018),

16   aff’g No. A 202 037 191 (Immig. Ct. N.Y. City Aug. 8, 2017).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19         We have reviewed both the IJ’s and the BIA’s decisions

20   “for the sake of completeness.”               Wangchuck v. Dep’t of

21   Homeland   Sec.,   448 F.3d 524,   528   (2d   Cir.   2006).     The

22   applicable standards of review are well established.                See 8

23   U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
24   67,   76   (2d   Cir.    2018)    (reviewing    adverse     credibility
                                         2
 1   determination for substantial evidence).

 2       “Considering the totality of the circumstances, and all

 3   relevant factors, a trier of fact may base a credibility

 4   determination on the demeanor, candor, or responsiveness of

 5   the applicant . . . , the consistency between the applicant’s

 6   . . . written and oral statements . . . , the internal

 7   consistency of each such statement, [and] the consistency of

 8   such statements with other evidence of record . . . without

 9   regard to whether an inconsistency, inaccuracy, or falsehood

10   goes to the heart of the applicant’s claim, or any other

11   relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).   “We defer

12   . . . to an IJ’s credibility determination unless, from the

13   totality of the circumstances, it is plain that no reasonable

14   fact-finder could make such an adverse credibility ruling.”

15   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per

16   curiam); accord Hong Fei Gao, 891 F.3d at 76.   The agency’s

17   adverse credibility determination is supported by substantial

18   evidence.

19       First, Shi was inconsistent about how many people came

20   to take her to get a forced abortion, and she did not offer

21   a compelling explanation for this inconsistency, which goes


                                   3
 1   to the heart of her claim.        See Majidi v. Gonzales, 430 F.3d
2   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

 3   a plausible explanation for h[er] inconsistent statements to

 4   secure relief; [s]he must demonstrate that a reasonable fact-

 5   finder   would   be   compelled    to   credit   h[er]   testimony.”

 6   (internal quotation marks omitted)).

 7       Second, Shi failed to disclose in her asylum application

 8   that she lived in France for about four years from 2005 to

 9   2009 and had applied for asylum there.           Shi’s explanation

10   that her lawyer did not ask her the question does not fully

11   resolve such an omission of a relatively long period of her

12   adult life and a previous attempt at seeking asylum. Id.

13   While the agency may err if it relies too heavily on minor

14   omissions, at least where the omitted information would have

15   supplemented, rather than contradicted, earlier statements,

16   the agency did not err here because the omission concerned an

17   alleged prior effort to seek refugee status elsewhere, which

18   is information explicitly requested on the asylum application

19   form.    See Ming Zhang v. Holder, 585 F.3d 715, 726 (2d Cir.

20   2009) (holding that the agency may “draw an adverse inference

21   about petitioner’s credibility based, inter alia, on her


                                        4
 1   failure to mention” important details or events in prior

 2   statements).     Further, as the agency noted, the omission was

 3   material because the prior asylum application could have

 4   either confirmed or undermined Shi’s current asylum claim.

 5   See Hong Fei Gao, 891 F.3d at 78, 82 (holding that “the

 6   probative value of a witness’s prior silence on particular

 7   facts depends on whether those facts are ones the witness

 8   would reasonably have been expected to disclose” and that

 9   “[o]missions need not go to the heart of a claim to be

10   considered in adverse credibility determinations, but they

11   must    still   be    weighed   in    light   of   the   totality   of   the

12   circumstances and in the context of the record as a whole”).

13          Third, having questioned Shi’s credibility, the agency

14   reasonably      relied     on   her    failure     to    rehabilitate    her

15   testimony with reliable corroborating evidence.                  See Biao

16   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per

17   curiam) (“An applicant’s failure to corroborate his or her

18   testimony may bear on credibility, because the absence of

19   corroboration        in   general     makes   an   applicant    unable    to

20   rehabilitate testimony that has already been called into

21   question.”).      The agency did not err in declining to afford


                                            5
 1   significant weight to the letters from Shi’s family members

 2   (her sister, mother, husband, and sister-in-law) as well as

 3   a single notice from the family-planning authorities about a

 4   2014 IUD inspection because none of the authors was available

 5   for cross-examination, and her family members were interested

 6   parties.   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

 7   2013) (deferring to agency’s decision to afford little weight

 8   to   spouse’s   letter    because    it     was   unsworn    and   from   an

9    interested witness); see also In re H-L-H- & Z-Y-Z-, 25 I. &

10   N. Dec. 209, 215 (BIA 2010) (letters from an alien’s friends

11   and family were insufficient to provide substantial support

12   for the alien’s claims because they were from interested

13   witnesses not subject to cross-examination), overruled on

14   other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

15   38 (2d Cir. 2012).       In addition, Shi testified inconsistently

16   about why she did not submit more than one IUD inspection

17   notice: she testified that notices were sent every three

18   months and when asked to explain the absence of additional

19   notices, she first stated she had some at home in China, and

20   then later said she had lost the notices.

21        Accordingly,    given     the       inconsistency      regarding     the


                                          6
 1   primary harm, Shi’s omission of her residence and request for

 2   asylum in France, and the lack of reliable corroboration, the

 3   adverse credibility determination is supported by substantial

 4   evidence.     See Xiu Xia Lin, 534 F.3d at 165–66.       The adverse

 5   credibility     determination      was   dispositive    of    asylum,

 6   withholding of removal, and CAT relief because all three forms

 7   of   relief   were   based   on    the   same   discredited   factual

 8   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 9   Cir. 2006).

10        For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                     FOR THE COURT:
14                                     Catherine O’Hagan Wolfe,
15                                     Clerk of Court
16




                                        7